MEMORANDUM ***
Efren Romero, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an immigration judge’s denial of his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 851 (9th Cir. 2004), and we deny the petition for review.
Substantial evidence supports the denial of Romero’s application for cancellation of removal because he did not demonstrate that he had the requisite qualifying relative. See 8 U.S.C. § 1229b(b)(1)(D); Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002) (stating that a qualifying relative is a spouse, parent or child who is a United States citizen or a lawful permanent resident).
The BIA properly denied Romero’s motion to remand based on ineffective assistance of counsel claim because Romero failed to comply with the requirements set forth in Matter of Lozada, 19 I & N Dec. 637, 639 (BIA 1988), see Reyes v. Ashcroft, 358 F.3d 592, 596 (9th Cir.2004), and even if he had, Romero’s claim would nevertheless fail because he did not demonstrate prejudice, see Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.